Citation Nr: 0602252	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-38 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for a psychiatric disability May 1956.  A rating 
decision dated later that same month denied the claim.  
Following this denial, the veteran submitted additional 
medical evidence relating to his psychiatric condition.  The 
claim was again denied by the RO in a February 1957 rating 
decision.  That decision was duly appealed, and the veteran's 
claim was denied in a May 1958 Board decision.  

In May 2003, the RO received a request from the veteran to 
reopen his claim of entitlement to service connection for a 
"nervous condition" [by which was meant a psychiatric, 
rather than a neurological, disability].    In a February 
2004 rating decision, the RO refused to reopen the service 
connection claim on the ground that new and material evidence 
had not been submitted.  The veteran duly perfected an appeal 
of this decision.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

As will be discussed in detail, the Board is reopening the 
veteran's claim.  
The issue of his entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A May 1958 Board decision denied service connection for 
an acquired psychiatric disability, namely an "anxiety 
state."  

2.  The evidence associated with the claims file subsequent 
to the May 1958 Board decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The Board's May 1958 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Since the May 1958 Board decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for an 
acquired psychiatric disability.  He essentially contends 
that he had no psychiatric difficulties prior to service, but 
that the rigors of military life resulted in a psychiatric 
disability primarily manifested by anxiety.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the December 2003 statement of the case (SOC) of 
the pertinent law and regulations (including those relating 
to the reopening of previously-denied claims based on the 
submission of new and material evidence), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
August 2003 which was specifically intended to address the 
requirements of the VCAA.  The August 2003 letter from the RO 
specifically notified the veteran that for his service-
connection claim to be reconsidered, he needed to submit new 
and material evidence.  The August 2003 letter explained that 
to "qualify as 'new,' the evidence must be submitted to VA 
for the first time."  This letter also advised the veteran 
that "[i]n order to be considered 'material evidence,' the 
additional information must relate to an unestablished fact 
necessary to substantiate your claim."  The veteran was 
further notified that "[n]ew and material evidence must 
raise a reasonable possibility, that when considered with all 
the evidence of record (both new and old), the outcome 
(conclusion) would change.  The evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The Board acknowledges that the August 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in his possession that pertained to the claim.  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim - that is, evidence of 
the type that should be considered by VA in assessing his 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" did not harm the 
veteran.  The Board may therefore proceed to render a 
decision in the case without further notice under the 
regulation.  See Mayfield, supra.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim (by 
the February 2004 rating decision).  Therefore, there is no 
prejudice to the veteran in proceeding to adjudicate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In any event, the RO has obtained the veteran's service 
medical records, treatment records from the Lahey Clinic, a 
May 2004 statement from the veteran's private psychologist, 
Dr. J.G., numerous statements from family members and friends 
of the veteran, and the reports of multiple VA examinations.  
The Board therefore concludes that all relevant data has been 
obtained and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2005).  The veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony before the undersigned 
Veterans Law Judge in September 2005.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed are final.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may only be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in May 2003, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

The Board denied the veteran's claim for service connection 
for an acquired psychiatric disability in a May 1958 
decision.  That decision is final.  
See  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).
As discussed above, before the Board can evaluate the merits 
of a previously-denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the May 1958 Board decision.  

The "old" evidence

At the time of the May 1958 Board decision, the evidence of 
record included the veteran's service medical records, a May 
1956 statement from R.D, M.D., the report of a December 1956 
VA examination, and personal statements from P.S., T.T., and 
J.T.

The veteran's service medical records note that on induction 
into service, he was diagnosed with a "mild chronic anxiety 
state with multiple somatic complaints."  An "anxiety 
state" was again noted in February 1954, during service; no 
report of symptomatology was provided.  On separation from 
active duty, it was noted that the veteran was "still 
nervous" and that he had a "nervous breakdown" in 1951, 
prior to his induction into the military.

The May 1956 statement from the veteran's private physician, 
Dr. R.D., notes that the veteran was treated in 1946 for 
"nervous difficulty" and had a recurrent neurosis.  On VA 
examination in December 1956, a diagnosis of "anxiety 
reaction in [an] emotionally unstable schizoid passive 
dependent personality" was rendered.

Statements from T.T., P.S., and J.T. noted that the veteran 
was nervous and anxious throughout his period of active duty.

The May 1958 Board decision

In May 1958, the Board denied the veteran service connection 
for an "anxiety state."  The Board essentially determined 
that this condition had existed prior to service and was not 
aggravated thereby.  

In May 2003, the veteran requested that his claim be 
reopened.  After the RO denied the claim, this appeal 
followed.

The additionally submitted evidence

The evidence added to the record since the May 1958 Board 
decision consists of treatment records from the Lahey Clinic, 
including a May 2004 letter from the veteran's private 
psychologist, Dr. J.G.; the report of a September 2003 VA 
examination; personal statements from N.S. and P.S.; and the 
transcript of the veteran's September 2005 Board hearing.  
This evidence will be analyzed below.

Analysis

The Board denied the veteran's claim in May 1958 because the 
evidence of record at that time revealed that the veteran's 
"anxiety state" existed prior to service and was not 
aggravated thereby.  This decision is final.  As explained 
above, the veteran's claim for service connection for an 
acquired psychiatric disability may only be reopened if he 
submits new and material evidence.  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally-received evidence (i.e. evidence which was added 
to the record after the May 1958 Board decision) raises a 
reasonable possibility of substantiating the claim - namely, 
whether the evidence shows that the veteran current 
psychiatric disability began during or due to service; or, 
alternatively, that a pre-existing psychiatric disability was 
aggravated by service.

At the September 2005 hearing, the veteran's representative 
essentially contended that the claim should be reopened based 
on what he considered were liberalizing changes in law 
regarding the presumption of soundness found in 38 U.S.C.A. 
§ 1111 since the Board's 1958 decision.  See the September 
21, 2005 Hearing Transcript, at 2-3.  The representative 
noted that recent precedent had established that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  Applying this "new" standard to the 
instant case, the representative argues that the presumption 
of soundness attaches and that VA therefore has the burden of 
showing that the veteran's psychiatric disability clearly and 
unmistakably existed prior to service and was not aggravated 
thereby.  The representative further argues that the evidence 
does not clearly and unmistakably show that the veteran's 
psychiatric disability existed prior to service, thus 
warranting service connection for this condition.  

The representative is correct in his assertion that changes 
in law can, in certain circumstances, justify the reopening 
of a previously-denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993).  In Spencer, the United States Court of 
Appeals for Veteran's Claims held that a change in law will 
only warrant the reopening of a previously-denied claim where 
"an intervening change in law or regulation . . . creates a 
new basis of entitlement to benefits" or creates a new 
"substantive right."  Id. at 288-289.  The representative 
impliedly asserts that the Federal Circuit's holding in 
Wagner and VAOPGCPREC 3-2003 represents such change in law.  
The Wagner decision and the General Counsel opinion, however, 
did not "create a new basis of entitlement to benefits" or 
any additional substantive right.  These decisions merely 
served to clarify and explain existing law, and did not in 
and of themselves create any new right or benefit.  While 
Wagner arguably did liberalize VA's prior interpretation of 
38 U.S.C.A. § 1111, it did not add anything to the statutory 
or regulatory landscape that was not already in existence.  
Accordingly, the representative's reliance on Spencer in the 
instant case is misplaced.

Setting aside the matter of changes in the law, the claim may 
nonetheless be reopened.  This is because the additionally-
submitted evidence includes a medical opinion which justifies 
reopening the veteran's claim.  

Specifically, the evidence received since the 1958 Board 
decision includes a May 2004 letter from the veteran's 
private psychologist, Dr. J.G., who noted that the veteran 
had been treated by the Lahey Clinic for an anxiety disorder 
from 1959 to the present.  Dr. J.G. asserted that the 
veteran's problems with anxiety had their genesis in military 
service, and noted that although the veteran did not see 
combat, "he was part of [a] combat engineer unit stationed 
in Germany that was under constant alert, certainly a 
situation that could generate long-term anxiety in a 
vulnerable person."  Overall, Dr. J.G. concluded that the 
veteran's "anxiety, although beginning in the military 
service, may continue, waxing and waning in severity, 
throughout his life."

As noted above, the Board's prior final denial in May 1958 
was predicated on the theory that the veteran's "anxiety 
state" pre-existed service and was not aggravated thereby.  
Dr. J.G., however, opined that the veteran's anxiety problems 
began in service, and had not in fact existed before 
induction into the military.  This appears to be contrary to 
the contemporaneous evidence of record, which suggests that 
the veteran had a pre-existing anxiety disorder.  However, at 
this state of its deliberations the Board does not weigh 
evidence.  For the purposes of reopening a claim, the 
truthfulness of medical opinion evidence submitted by a 
medical professional is presumed.  See Justus, supra.  
Therefore, in considering whether to reopen the claim, the 
Board must assume that Dr. J.G.'s assertion that the 
veteran's anxiety disorder began in service is correct.  In 
so doing, the Board is presented with evidence that raises 
the reasonable possibility of reopening the claim.  
Dr. J.G.'s opinion is therefore both new and material, and 
the veteran's claim must be reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
an acquired psychiatric disability.  The Board wishes to make 
it clear that such evidence, although adequate for the 
limited purposes of reopening the claim, may not be 
sufficient to allow the grant of the benefits sought.  See 
Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).   For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The standard of review changes at this juncture and 
is as follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
although as discussed above certain evidence may be 
sufficient to reopen the claim, it is not necessarily 
dispositive of the ultimate outcome of the case.  
All evidence must be evaluated in arriving at a decision on 
the merits.  See 38 U.S.C.A. § 7104(a) (West 2002); see also 
Hodge, supra.

(ii.) VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes 
into play at this juncture.  See 38 U.S.C.A. § 5103A (West 
2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened; to this extent only, the appeal is 
granted.




	(CONTINUED ON NEXT PAGE)




REMAND

The evidentiary record is still somewhat unclear regarding 
the exact onset and nature of the veteran's anxiety disorder.  

As was alluded to above, the opinion of Dr. J.G., although 
sufficient to reopen the claim, must now be evaluated in 
light of all of the evidence of record.  The Board notes that 
Dr. J.G. does not appear to have reviewed the veteran' 
service medical records, which reflect a diagnosis of a 
"mild chronic anxiety state with multiple somatic 
complaints" on entrance into service.  Dr. J.G. provided no 
explanation for his ultimate conclusion that the anxiety 
disorder began during service in the face of evidence of pre-
service treatment for a psychiatric condition prior to 
service.  

Given the conflicting evidence in the record regarding the 
onset of the veteran's psychiatric disability, and the effect 
of military service on this condition, the Board believes 
that a remand of the case is in order to obtain an additional 
medical opinion.  

This remand will also afford the veteran and his 
representative the opportunity to submit additional evidence, 
which they may not have felt was necessary in the narrower 
confines of the claim to reopen.    

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must arrange for review of the 
file by a VA psychiatrist.  After 
reviewing the veteran's VA claims folder, 
the reviewer should provide an opinion as 
to whether the veteran had a psychiatric 
disability on induction into the 
military.  If the reviewer finds that the 
veteran did have a psychiatric disability 
on induction into service, (s)he should 
render an opinion as to whether such 
disability was aggravated beyond the 
normal course of the disease during 
service.  If the reviewer determines that 
the veteran's current psychiatric 
disability began during, or after, his 
military service, rather than before this 
should be specifically explained.  If the 
reviewer deems it necessary, the veteran 
should undergo psychological and/or 
diagnostic testing.  The reviewing 
psychiatrist's opinion should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared, and the 
veteran and his representative should be 
provided an appropriate period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


